DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding Claim 1, Applicant’s specifications describe a first structure always form a predetermined angle with respect to the bristles to prevent the bristles from contact with the floor (pg. 6 Line 22-23, examiner interprets the first structure as the first finger protrusion) but applicant fails to describe the first, second, and third protrusions form a singular predetermined angle in the specifications and drawings.  Further the figures suggest each protrusions would form different angles to the bristles rather than one singular predetermined angle.  
Claims 3-7 are rejected due to being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Aratani (JP2017029428), Walther (2015/0342332) and Lodato (5,956,796).
Regarding Claim 1,  Aratani teaches A functional toothbrush shaft (Ref. 1, Fig. 1, [0009]), comprising: 
a toothbrush body (Ref. 2, Fig. 1, [0009]) including a handle (Ref. 2, [0009]), a bristle head support neck (Ref 3, Fig. 1, [0009]), and a bristle head (Ref. 4, Fig. 1, [0009]); and 
at least one finger support protrusion (Ref. 9, Fig. 1, [0009]) that forms at least one support point on the handle of the toothbrush body (Fig. 4, [0014]), to prevent slipping of a user's fingers ([0010]), and allow free gripping at a cylindrical surface of the toothbrush body ([0012]),  
wherein the at least one finger support protrusion comprises: 
a first finger support protrusion (Ref. 9, Fig. 1, [0011]) protruding from an outer circumferential surface of the handle for indicating upper positions of a user's thumb and a user's index finger (Fig. 3-5); 
a second finger support protrusion (Ref. 10, Fig. 1, [0011]) protruding from the outer circumferential surface of the handle for indicating lower positions of the user's thumb and the user's index finger (Fig. 3-5); and 
a third finger support (Ref. 11, Fig. 1, [0011]) protruding from the outer circumferential surface of the handle for indicating a position of a user's middle finger (Fig. 3-5),
wherein the handle includes first and second concave support grooves (Ref. 5, Fig. 3-5) disposed between the first, second, and third finger support protrusions for allowing the user's fingers to be seated therein (Fig. 3-5),
such that the user's thumb is used as a support point through the first and second finger support protrusions at any point of the toothbrush body throughout 360 (Fig. 6, [0014]), and the third finger support protrusion is configured to allow the user's thumb, index finger, and middle finger to support the cylindrical surface of the toothbrush body at two or three points (Fig. 5), so that displacement of bristles of the bristle head during brushing is minimized ([0015] describes the handle being able of being grasped for control), deviation from a range of a target teeth brushing motion expected by the user is minimized, and an amount of force applied to the bristles is controlled to maximize brushing efficiency while minimizing mucosal damage ([0015] describes the handle being able of being grasped for control).  Based upon the teachings of Aratini, wherein the handle is conformed in a way to be grasped by the hand, it would have been obvious to one of ordinary skill in the art that the amount of force can be controlled to maximize brushing efficiency and minimizing a mucosal damage and have better control over where the bristle movement and displacement.  
Aratani fails to explicitly teach wherein a diameter of the first finger support protrusion is greater than that of the second or third finger support protrusion and wherein the finger support protrusion form a predetermined angle with respect to the bristles.  Walther teaches a toothbrush with protrusions and can be considered analogous art because it is within the same field of endeavor.  Walther teaches a toothbrush with the first protrusion being the largest (Fig. 8A).   Walther further teaches wherein a diameter of the first finger support protrusion (Ref. 15, Fig. 8A)  is greater than that of the second or third finger support protrusion (Fig. 8A shows the first protrusion as larger than the second or third),  and wherein the first finger support protrusion, the second finger support protrusion, and the third finger support protrusion form a predetermined angle with respect to the bristles (See annotated Fig. 8A below).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first protrusions, as taught by Aratani, with the larger diameter, as taught by Walther, since such a modification is merely an alternate equivalent structure to allow the user to have a better grip on the toothbrush handle.
Aratini in view of Walther further fails to explicitly teach the bristle head support neck is formed inclinedly so that the bristles of the bristle head are prevented from contact with the floor and thus prevent contamination due to contact with the floor.  Lodato teaches a toothbrush with a bristle head and handle and can be considered analogous art it is reasonably pertinent to the problem faced by the inventor to keep the bristle head off contact surfaces and it is within the same field of endeavor.  Lodato further teaches teaches the center of gravity being in the handle of the toothbrush keeping the bristles from touching the ground.  Lodato teaches the bristle head support neck is formed inclinedly (Fig. 1 shows the protrusion (D) keeps the bristle head off the floor at a predetermined angle)  so that the bristles of the bristle head are prevented from contact with the floor (Col. 1, Line 29-36)and thus prevent contamination due to contact with the floor (Col. 1, Line 29-36).  Therefore, one of ordinary skill in the art before the effective filing date would be able to modify the handle, as taught by Aratani in view of Walther, with the center of gravity and the bristle head support neck is formed inclinedly, as taught by Lodato, to better prevent the bristle head off any contaminated surfaces.

    PNG
    media_image1.png
    208
    382
    media_image1.png
    Greyscale

Regarding Claim 3, Aratani in view of Walther and Lodato teaches the limitations of claim 1, as described above, and Aratani further teaches wherein the handle includes a rear round grip (Ref. 13, Fig. 1, [0011]) disposed at a rear end of the handle (Fig. 2), for allowing a user's ring finger, and a user's little finger, and a user's palm to be placed and supported thereon (Fig. 5&6, [0015]).

Regarding Claim 4, Aratani teaches the limitations of claim 1, as described above, and Aratani further teaches wherein the handle includes a shoulder grip (Fig. 1 annotated below) disposed between a front end of the first finger support protrusion and the bristle head support neck (Fig. 1 annotated below), for allowing the user's thumb and the user's index finger to be placed thereon.  Using the teaching of Aratani, it would have been obvious to one of ordinary skill in the art to be able to use their index finger and thumb on the shoulder grip.  

    PNG
    media_image2.png
    229
    511
    media_image2.png
    Greyscale


Regarding Claim 5, Aratani in view of Walther and Lodato teaches the limitations of claim 3, as described above, and Lodato further teaches wherein a center of gravity of the toothbrush body is placed at a rear end of the handle (Fig. 1, Col. 3, Line 3-8, Ref. C) so that when the toothbrush is dropped on a floor, the handle is first brought into contact with the floor (Fig. 1 shows the toothbrush being disposed on a surface to keep the toothbrush out of contact with a surface). 

Regarding Claim 6, Aratani teaches the limitations of claim 1, as described above, and Aratani further teaches wherein the handle and the at least one finger support protrusion protruding outward from the handle are formed in a circular shape (Fig. 2, [0013]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Aratani in view of Walther and Lodato as applied to claims 1,3-4, and 6  above, and further in view Kamei (JP3002260U).
Regarding Claim 7, Aratani in view of Walther and Lodato teaches the limitations of claim 1, as described above, but fails to teach a month indicator.  Kamei teaches a toothbrush with bristle head and handle and can be considered analogous art because the structure is generally consistent with the claimed invention.  Kamei teaches wherein the toothbrush body further comprises a month indicator (Fig. 1, Ref. 2, [0006]) on which each month from January to December is marked as numbers or twelve colors are displayed ([0006]), so that the toothbrush shaft is replaced every month and used in a state in which dental plaque removing efficiency of bristles is high, thereby providing a 4psychological and educational effect to increase oral hygiene awareness.  By being aware of the month, users are able to more easily keep track of when toothbrushes need to be regularly replaced and increasing effectiveness of the toothbrush.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the handle, as taught by Aratani in view of Walther and Lodato, with the month indicator, as taught by Kamei, to allow users to more easily keep track of when toothbrushes need to be replaced thereby increasing effectiveness of the toothbrush.  

Response to Arguments
Examiner acknowledges applicant’s cancellation of claim 8 and withdraws the rejection under 35 USC 112(b).
Applicant's arguments filed 28 September 2022 have been fully considered but they are not persuasive.
Regarding Claim 1, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Lee teaches concave portions between each protrusion as seen in figures 2 and 4 that allow the users finger to settle in the grooves.  Further Walther teaches concave grooves between each protrusion (Ref. 15, 14, and 13) that can be seen in Fig. 8A.  
Further applicant has amended claim 1 to recite “wherein the first finger support protrusion, the second finger support protrusion and the third finger support protrusion form a predetermined angle with respect to the bristles, and the bristle head support neck is formed inclinedly so that the bristles of the bristle head are prevented from contact with the floor and thus prevent contamination due to contact with the floor” thereby changing the scope of the claim necessitating a new grounds of rejection.  Upon further review and consideration, examiner notes that the Walther reference in view of the Lodata reference still meets the limitations of claim 1 as set forth in the 35 USC 103 rejection above.  Additionally a 112a new matter rejection has been applied to the amended matter. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant argues the Lodato and Kamei reference fails to teach any protrusions.  Examiner relies on the Lodato and Kamei reference to teach the center of gravity and month counter and can be considered analogous art because they are within the same field of endeavor of toothbrushes.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Foley (8,931,855), Sexton (4,934,024), and Walther (2014/0317864) teach toothbrushes with protrusions and can be considered analogous art because they are within the same field of endeavor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        
	


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723